Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-15-00290-CR

                           Jose Miguel Garcia VILLARREAL,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 364138
                         Honorable Scott Roberts, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 17, 2016.


                                            _____________________________
                                            Rebeca C. Martinez, Justice